Per Curiam.

Section 8 of the Business Bent Law (subd. [gg], par. [1]) does not specify the term of a lease to be tendered pursuant to its provisions. It only fixes a period of time during which the right to offer a lease would be in effect and a final date, June 30, 1958, to limit the expiration of a statutory lease. It does not specify that a lease should be for a period of at least two years nor does it state that such a lease cannot be for one month (Clark-Wile & Mayer, Inc., v. Littman, No. 30, November 1958, Appellate Term, 1st Dept.). Consequently we are constrained to hold that the final orders in favor of the tenants were improperly made.
The final orders should be reversed, with $30 costs, and final orders directed for landlord as prayed for in -petitions, with costs, as of one appeal.
Concur — Hofstadter, J. P., Hecht' and Aurelio, JJ.
• Final orders reversed, etc.